The house in which defendant was living with his wife and mother-in-law was searched by the officers, and there *Page 644 
was found deposited in the attic 413 bottles of beer and 4 gallons of white whisky. It was not denied that the prohibited liquors were found, as testified to by the state's witness, but defendant claims and contends that his occupancy of the house was confined to one room for which he paid his mother-in-law rent. When the mother-in-law was being examined as a witness by defendant, she testified to facts to bear out defendant's contention; but the story was most unusual and improbable, and on cross-examination it was not error for the court to allow much latitude that her testimony might be thoroughly tested by cross-examination. The several questions to which exceptions were reserved were well within the limits of legitimate cross-examination.
We have also examined the exceptions reserved to questions propounded to defendant on cross-examination, and in each instance the ruling of the court is approved. Cross-examination of a witness, when properly conducted, is one of the surest ways of testing the truth of the statement of any witness, and, when a witness is telling an unusual and improbable story, the court will always allow the examining attorney much latitude.
It is not shown by the bill of exceptions that the solicitor made use of the remark to which exception was reserved.
There is no error in the record, and the judgment is affirmed.
Affirmed.